EXHIBIT 10.1

 

BROWN & BROWN, INC.

 

PERFORMANCE-TRIGGERED STOCK GRANT AGREEMENT

 

This Performance-Triggered Stock Grant Agreement (the "Agreement"), effective as
of July 1, 2013 (the “Effective Date”), is made by and between Brown & Brown,
Inc., a Florida corporation (together with its subsidiaries, the "Company"), and
_________________, hereinafter referred to as the "Grantee" or “you.”

 

WHEREAS, the Company wishes to grant shares of the Company's common stock to the
Grantee in the form of a stock grant under the Company's 2010 Stock Incentive
Plan (the "Plan"), and subject to certain conditions established by the
Compensation Committee of the Company's Board of Directors (the "Committee").

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as follows:

 

ARTICLE I

GRANT OF STOCK

 

Section 1.1 – Grant of Stock

 

In consideration of service to the Company and for good and valuable
consideration, the Company grants to the Grantee ______ shares of the Company's
common stock (the "Shares") in accordance with, and subject to, the terms and
conditions of the Plan, and subject to the conditions described below. The
Grantee's rights with respect to the Shares shall be governed by the terms of
the Plan.

 

Section 1.2 – Adjustments in Number of Shares

 

In the event that the shares of the Company's common stock are changed into or
exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of merger, consolidation, recapitalization,
reclassification, stock split, stock dividend or combination of shares, the
number and kind of Shares shall be equitably adjusted to reflect such changes.
Any such adjustment made by the Company's Board of Directors or the Committee
shall be final and binding upon the Grantee, the Company, their respective
heirs, administrators, personal representatives, successors, assigns, and all
other interested persons.

 

 

 

ARTICLE II

VESTING OF SHARES

 

Section 2.1 – General

 

(a) General. Except as may be otherwise provided in Section 2.2 of this
Agreement, the vesting of the Grantee’s rights and interest in the Shares, and
the effect of termination of the Grantee's employment or service with the
Company or attainment of age 64 prior to the date on which the Shares become
fully vested and nonforfeitable or are forfeited, shall be determined in
accordance with this Section 2.1.

 

(b) Employment Condition. The Grantee's interest in the Shares will become fully
vested and nonforfeitable on July 1, 2020, provided that the Grantee has been
continuously employed by the Company since the Effective Date. If the Grantee's
employment terminates for any reason before June 30, 2020, the Grantee's
interest in the Shares will be forfeited unless (i) the Grantee’s employment
with the Company terminates as a result of Grantee’s death or disability, as
defined in the Plan, or (ii) the Committee, in its sole and absolute discretion,
waives the employment condition for the vesting of the Shares.

 

In the event that the Grantee’s employment with the Company terminates as a
result of Grantee’s death or disability before the Grantee's interest in the
Shares becomes fully vested and nonforfeitable or is forfeited, the Shares will
vest on the anniversary of the Effective Date following Grantee’s death or
disability in such proportion as the number of years since July 1, 2013 bears to
the number “7.”



(c) Issuance of Stock Certificates. A certificate representing the vested Shares
will be transferred to the Grantee as soon as practicable after satisfaction of
all conditions set forth in Sections 2.1(b) of this Agreement, subject to the
provisions of Section 3.3 (“Withholding”).

 

(d) Dividend Rights. If a cash dividend is declared on shares of the Company's
common stock after the Effective Date, but before the Grantee's interest in the
Shares becomes fully vested and nonforfeitable or is forfeited, the Company will
pay the cash dividend directly to the Grantee with respect to the Shares. If a
stock dividend is declared after the Effective Date, but before the Grantee's
interest in the Shares becomes fully vested and nonforfeitable or is forfeited,
the stock dividend will be treated as part of the grant of that portion of the
related Shares, and the Grantee's interest in such stock dividend will become
nonforfeitable or be forfeited at the same time as the Shares with respect to
which the stock dividend was paid becomes nonforfeitable or is forfeited. The
disposition of each other form of dividend that may be declared after the
Effective Date, but before the Grantee's interest in the Shares becomes fully
vested and nonforfeitable or is forfeited will be made in accordance with such
rules as the Committee may adopt with respect to such dividend.

 

(e) Voting Rights. The Grantee will be allowed to exercise voting rights with
respect to the Shares even though the Grantee's interest in such Shares has not
yet become fully vested and nonforfeitable.

 

 

 

Section 2.2 – Termination After Transfer of Control

 

If the Grantee’s employment or service with the Company terminates by reason of
Termination After Transfer of Control (as defined below), the Shares shall be
deemed to have vested one hundred percent (100%) as of the date of such
Termination After Transfer of Control.

 

“Termination After Transfer of Control” shall mean either of the following
events occurring after a Transfer of Control:

 

(i) termination by the Company of the Grantee’s employment or service with
Company, within twelve (12) months following a Transfer of Control, for any
reason other than Termination for Cause (as defined below); or

 

(ii) upon Grantee’s Constructive Termination (as defined below), the Grantee’s
resignation from employment or service with the Company within twelve (12)
months following the Transfer of Control.

 

Notwithstanding any provision herein to the contrary, Termination After Transfer
of Control shall not include any termination of the Grantee’s employment or
service with the Company which: (i) is a Termination for Cause (as defined
below); (ii) is a result of the Grantee’s death or Disability; (iii) is a result
of the Grantee’s voluntary termination of employment or service other than upon
Constructive Termination (as defined below); or (iv) occurs prior to the
effectiveness of a Transfer of Control.

 

“Termination for Cause” shall mean termination by the Company of the Grantee’s
employment or service with the Company for any of the following reasons: (i)
theft, dishonesty, or falsification of any employment or Company records; (ii)
improper use or disclosure of the Company’s confidential or proprietary
information; (iii) the Grantee’s failure or inability to perform any reasonable
assigned duties after written notice from the Company of, and a reasonable
opportunity to cure, such continued failure or inability; (iv) any material
breach by the Grantee of any employment agreement between the Grantee and
Company, which breach is not cured pursuant to the terms of such agreement; or
(v) the Grantee’s conviction of any criminal act which, in the Company’s sole
discretion, impairs Grantee’s ability to perform his or her duties with Company.
Termination for Cause pursuant to the foregoing shall be determined in the sole
but reasonably exercised discretion of the Company.

 

“Constructive Termination” shall mean any one or more of the following:

 

(i) without the Grantee’s express written consent, the assignment to the Grantee
of any duties, or any limitation of the Grantee’s responsibilities,
substantially inconsistent with the Grantee’s positions, duties,
responsibilities and status with the Company immediately prior to the date of a
Transfer of Control;

 

(ii) without the Grantee’s express written consent, the relocation of the
principal place of the Grantee’s employment to a location that is more than
fifty (50) miles from the Grantee’s principal place of employment immediately
prior to the date of a Transfer of Control, or

 

 

the imposition of travel requirements substantially more demanding of the
Grantee than such travel requirements existing immediately prior to the date of
a Transfer of Control;

 

(iii) any failure by the Company to pay, or any material reduction by the
Company of, (A) the Grantee’s base salary in effect immediately prior to the
date of the Transfer of Control (unless reductions comparable in amount an
duration are concurrently made for all other employees of the Company with
responsibilities, organizational level and title comparable to the Grantee’s),
or (B) the Grantee’s bonus compensation, if any, in effect immediately prior to
the date of the Transfer of Control (subject to applicable performance
requirements with respect to the actual amount of bonus compensation earned by
the Grantee); or

 

(iv) any failure by the Company to (A) continue to provide the Grantee with the
opportunity to participate, on terms no less favorable than those in effect for
the benefit of any employee group which customarily includes a person holding
the employment position or a comparable position with Company then held by the
Grantee, in any benefit or compensation plans and programs, including, but not
limited to, the Company’s life, disability, health, dental, medial, savings,
profit sharing, stock purchase and retirement plans, if any, in which the
Grantee was participating immediately prior to the date of the Transfer of
Control, or their equivalent, or (B) provide the Grantee with all other fringe
benefits (or their equivalent) from time to time in effect for the benefit of
any employee group which customarily includes a person holding the employment
position or a comparable position with the Company then held by the Grantee.

 

 

ARTICLE III

MISCELLANEOUS

 

Section 3.1 – Administration

 

The Committee shall have the power to interpret this Agreement and to adopt such
rules for the administration, interpretation and application of the Agreement as
are consistent with the Plan and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the Committee
in good faith shall be final and binding upon the Grantee, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to this Agreement or any similar agreement to which the Company is a party.

 

Section 3.2 – Grants Not Transferable

 

Neither the Shares nor any interest or right therein or part thereof shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means, whether such disposition is
voluntary or involuntary or by operation of law, by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy)
and any attempted disposition thereof shall be null and void and of no effect;
provided, however, that this Section 3.2 shall not prevent transfers by will or
by the applicable laws of descent and distribution.

 

 

 

Section 3.3 – Withholding

 

The Grantee shall pay all applicable federal and state income and employment
taxes which the Company is required to withhold at any time with respect to the
Shares. Such payment shall be made in full by the deduction from the number of
vested Shares otherwise deliverable by Company upon vesting and
nonforfeitability of any portion of the Shares the smallest number of whole
shares which, when multiplied by the fair market value of a share of the
Company's common stock on the vesting date, is sufficient to satisfy the amount
of such tax withholding requirement. Grantee's entry into this Agreement shall
confirm Grantee’s instruction and authorization to the Company to satisfy
withholding obligations with respect to the Shares in this manner.

 

Section 3.4 – Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Grantee shall be addressed to the address on file for the Grantee with the
Company’s Employee Compensation (Payroll) Department. By a notice given pursuant
to this Section 3.4, either party may hereafter designate a different address
for notices to be given to such party. Any notice required to be given to the
Grantee shall, if the Grantee is then deceased, be given to the Grantee's
personal representative if such representative has previously informed the
Company of such representative’s status and address by written notice under this
Section. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope addressed as aforesaid, deposited (with postage
prepaid) in a United States postal receptacle.

 

Section 3.5 – Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

Section 3.6 – Disposition

 

Upon receipt of any of the Shares as a result of the satisfaction of all
conditions to the Grant, the Grantee shall, if requested by the Company in order
to assure compliance with applicable law, hold such Shares for investment and
not with the view toward resale or distribution to the public and, if so
requested by the Company, shall deliver to the Company a written statement
signed by the Grantee and satisfactory to the Company to that effect. The
Grantee shall give prompt notice to the Company of any disposition or other
transfer of any Shares acquired under this Agreement. Such notice shall specify
the date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness or other consideration, by the
Grantee in such disposition or other transfer.

 

Section 3.7 – Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one agreement.

 

 

 

Section 3.8 – Severability

 

If any provision, or any part thereof, of this Agreement should be held by any
court to be illegal, invalid or unenforceable, either in whole or in part, such
illegality, invalidity or unenforceability shall not affect the legality,
validity or enforceability of the remaining provisions, or any part thereof, all
of which shall remain in full and effect.

 

Section 3.9 – Entire Agreement; Amendments

 

This Agreement (including any documents or instruments referred to herein)
constitutes the entire agreement regarding the Shares among the parties and
supersedes all prior agreements, and understandings, both written and oral,
among the parties with respect to the subject matter hereof. This Agreement may
not be amended except by a written instrument signed on behalf of all of the
parties hereto.

 

Section 3.10 – Governing Law

 

This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Florida, without regard to choice of law
principles.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties as of the date first written above.

 

BROWN & BROWN, INC.

 

 

By: ____________________________________

Cory T. Walker

Sr. Vice President, Treasurer

& Chief Financial Officer

 

GRANTEE

 

 

____________________________________